Citation Nr: 0118876	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  97-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer (other 
than on face) due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for respiratory 
disorder on a factual basis and secondary to herbicide 
exposure.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor.

5.  Entitlement to specially adapted housing or special home 
adaptation grant.




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
February 1971.  He also had several years of prior unverified 
service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated June 1996, 
November 1996, April 2000, and May 2000 of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 1996, the RO denied service connection for skin 
cancer secondary to Agent Orange exposure and, in June 1999, 
the Board remanded this issue to the RO for consideration of 
pertinent additional evidence received at the Board during 
the 90 day period following certification of the appeal to 
the Board, as this evidence did not include a waiver of 
consideration by the RO.  See 38 C.F.R. § 20.1304(c).

In November 1996, the RO denied entitlement to specially 
adapted housing and a special home adaptation grant.  In 
April, the RO denied special monthly compensation based on 
the need for regular aid and assistance, along with the claim 
for financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor.  In May 
2000, the RO denied service connection for respiratory 
disorder on a factual basis and secondary to Agent Orange 
exposure.


FINDINGS OF FACT

1.  The appellant is not service connected for disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; also he is 
not service connected for disability manifested by ankylosis 
of one or both knees or one or both hips.

2.  The record does not indicate that the appellant is 
service connected for or in receipt of a permanent and total 
disability evaluation for any of the four disability 
scenarios listed at 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809(b)


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, have not 
been met. 38 U.S.C.A. § 3902 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107; 38 
C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2000)

2.  The criteria for a certificate of eligibility for 
specially adapted housing or for a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 
C.F.R. §§ 3.102, 3.350, 3.809, 3.809a, 4.63 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution has been obtain regarding the claim for 
financial assistance in the purchase of an automobile or 
other conveyance, as well as the claim for specially adapted 
housing or a special home adaptation grant.  The evidence 
includes the appellant's service medical records and other 
post service medical treatment records.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the appellant with the 
development of these claims is necessary.  The Board also 
finds that the requirements regarding notice which must be 
provided to the appellant pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 1060475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case which were provided to the appellant by the RO.

The appellant is claiming entitlement to a certificate of 
eligibility for financial assistance with the purchase of an 
automobile, or other conveyance, and adaptive equipment 
therefor, as well as for specially adapted housing, or a 
special home adaptation grant.  Statements from the appellant 
reflect that he feels the severity of his lower extremity 
problems cause him to be unable to ambulate or walk without 
assistance of some kind.

Service connection is presently in effect for the following 
disabilities:  Bilateral hearing loss, rated as 100 percent 
disabling; actinic keratosis with basal cell carcinoma of the 
face, rated as 50 percent disabling; labyrinthitis with 
tinnitus evaluated, rated as 10 percent disabling; and 
residuals of a crush injury to the right lower extremity, 
rated as 10 percent disabling.  His current combined 
disability rating is 100 percent.  Special monthly 
compensation for loss of hearing and at the housebound rate 
has been previously authorized.

I.  Eligibility for Financial Assistance for an Automobile or 
other Conveyance,
and Adaptive Equipment Therefor

Under VA law, assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. § 
3902(a), (b).  A veteran is considered an "eligible person" 
if he is entitled to compensation for any of the disabilities 
described below, if the disability is the result of an injury 
incurred or disease contracted in or aggravated by active 
military, naval, or air service:

(i) The loss or permanent loss of use of 
one or both feet;
(ii) The loss or permanent loss of use of 
one or both hands;
(iii) The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1); 38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63, 
which constitute loss of use of a foot or hand, are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more. Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.  This is so 
because he is not presently service connected for disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes.  Also, he 
is not service connected for disability manifested by 
ankylosis of one or both knees or one or both hips.

We note that, although the appellant is service-connected for 
residuals of a crush injury to the right leg, permanent loss 
of use of the foot has not been demonstrated.  On VA 
examination in March 1994, he complained of difficulty 
walking secondary to balance problems (labyrinthitis) and 
paresthesia of both feet.  Objectively, there was decreased 
pinprick sensation and absent ankle jerks bilaterally, but 
his gait was described as otherwise normal.  In March 1997, 
the appellant reported that he had a lower extremity problem 
that made it hard for him to walk or stand at most times.  In 
May 1998, the appellant requested that the VA pay for the 
purchase of a "riding lawnmower tractor [sic] and garden 
equipment attachment with [sic] trailer."  In November 1998, 
the appellant was advised by the RO of the criteria for a 
grant of an allowance for an automobile or other conveyance.  
Thereafter, in February 2000, the appellant reported that he 
had "permanent loss of both my legs and feet for the past 5 
years" and that he wanted to purchase a motorized scooter.  
A VA electric scooter was approved in January 2000 by the VA 
Medical Center (VAMC), Prosthetic and Sensory Aid manager.  
However, loss of use was not alleged or shown to be the 
result of service-connected disability and report of VA Aid 
and Attendance examination, received from the appellant in 
April 2000, the appellant was noted to ambulate with the 
assistance of a cane only.

While the service-connected disabilities includes residuals 
of crushing injury to the right leg, complete paralysis of 
any of the nerves of the lower extremity is not shown.  There 
is no evidence of record for foot drop or slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, or anesthesia covering the 
entire dorsum of the foot and toes.

Absent evidence demonstrating that the appellant has a 
qualifying service-connected disability, the claim for a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and adaptive 
equipment therefor, must be denied.

We note that the appellant reported in July 1999 that he had 
ankylosis of the knees and hips upon requesting VA assistance 
to purchase an electric mobile scooter and that, in January 
2000, the VAMC notified the appellant that he had been 
approved for a  VA scooter.  Notwithstanding this approval, 
the medical record has not objectively showed ankylosis and, 
moreover, even if shown, is not a service-connected disorder.  
Therefore, any loss of use attributable to the alleged 
ankylosis is not for consideration.

II.  Specially Adapted Housing.

The appellant seeks a certificate of eligibility for 
assistance in acquiring specially adapted housing.  A 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor."  38 
U.S.C.A. § 2101(a).  Assistance in acquiring specially 
adapted housing may be extended to a veteran who is entitled 
to compensation for permanent and total disability due to:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or
(3) the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or
(4) the loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809(b) (emphasis added).

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809.  The definition of loss of use of a hand or foot is 
set forth above under the discussion of entitlement to 
automobile and adaptive equipment.

The Board finds that the appellant has not met the 
requirements to receive assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  As outlined 
above, a pre-requisite for an award of a certificate of 
eligibility for assistance in acquiring specially adapted 
housing is an award of compensation for permanent and total 
disability due to any of the four situations listed at 38 
C.F.R. § 3.809(b).  There is no dispute that the appellant 
has not lost any of his extremities or that he is blind in 
either eye, but the appellant has presented argument, along 
with medical evidence, that he has an unsteady gait and that 
he ambulates with the aid of a cane; he has also been 
approved by the VA for a VA electric scooter.

Although the appellant is in receipt of a total disability 
rating, his particular combination of disabilities does not 
fit within the specific requirements set forth in 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809.  In other words, the record 
does not indicate that the appellant is service connected for 
or in receipt of a permanent and total disability evaluation 
for any of the four disability scenarios listed at 
38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b).  Since the 
evidence does not show that the permanent and total 
disability evaluation was due to one of the criteria listed 
in 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b), the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.

The Board does not dispute the significant nature of the 
service-connected disabilities, as is reflected by the 
ratings currently assigned for these disabilities.  However, 
it is not shown that the service-connected disabilities have 
resulted in a loss of use of either lower extremity that 
precludes locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  While the appellant's spouse 
reported in September 1996, the appellant required all types 
of rails, ramps, and handles so that he will not fall, it is 
noted that the VA Aid and Attendance examination received in 
April 2000 shows that the appellant uses a cane only and that 
he may walk in and out of his home unassisted, 
notwithstanding that he was granted a scooter by the VAMC in 
January 2000.  Therefore, loss of use of the service-
connected right lower extremity is not established because, 
in view of the foregoing, it cannot be said that there is no 
effective function remaining that would be equally well 
served by an amputation stump at the site of election below 
either knee, with use of a suitable prosthesis.  See 38 
C.F.R. §§ 3.350(a)(2)(i), 4.63 (2000).

Furthermore, the VA Aid and Attendance examination findings 
do not reflect such severe service-connected disability of 
the lower extremity as to lead to the conclusion that the 
appellant is not capable of walking, albeit with a cane.  The 
objective evidence of record also does not indicate that 
there is ankylosis, or foot drop caused by a service- 
connected disability as would be required to warrant a 
finding of "loss of use" under 38 C.F.R. § 4.63, nor has it 
been contended or shown that the appellant is blind in either 
eye.  While the service-connected disabilities includes 
residuals of crushing injury to the right leg, complete 
paralysis of any of the nerves of the lower extremity is not 
shown.  There is no evidence of record for foot drop or 
slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, or anesthesia covering 
the entire dorsum of the foot and toes.

Absent evidence demonstrating that the appellant has a 
qualifying service-connected disability, the claim for 
specially adapted housing under the provisions of 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(b) is not warranted.


III. Special Home Adaptation Grant

When entitlement to specially adapted housing is not 
established, a veteran may qualify for a special home 
adaptation grant under the provisions of 38 U.S.C.A. 
§ 2101(b).  Assistance in acquiring special home adaptations 
is available to a veteran who does not qualify for specially 
adapted housing under 38 U.S.C.A. § 2101(a), but who is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes with 5/200 or less 
visual acuity or includes the anatomical loss or loss of use 
of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Again, although the appellant is in receipt of a total 
disability rating, he is not in receipt of a permanent and 
total disability evaluation for blindness or anatomical loss 
or loss of use of both hands.  As noted above, no allegations 
have been made with regard to blindness, nor does the 
evidence demonstrate blindness in either eye.  With respect 
to the "loss of use" of both hands, it has not been 
contended that there is loss of use of a hand due to a 
service-connected disability.  The contentions principally 
have been limited to imbalance problems from labyrinthitis 
and disability in the lower extremities said to have resulted 
in the appellant being unable to walk without the a cane.  
Thus, the Board finds that the "negative" evidence 
outweighs the "positive" evidence as to entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b) and 38 
C.F.R. § 3.809a.

Accordingly, the Board finds that the criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant are not met and, 
therefore, the appellant's claim is denied. 38 U.S.C.A. § 
2101(b); 38 C.F.R. §§ 3.350(a)(2), 3.809a.

III.  Reasonable Doubt

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, is denied.

Specially adapted housing and a special home adaptation grant 
are denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand of the issues of service connection for skin cancer 
(other than on face) and for respiratory disorder, as well as 
for entitlement to special monthly compensation based on the 
need for regular aid and assistance, is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This includes conducting VA skin 
and respiratory examinations, along with a VA aid and 
attendance examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain any pertinent 
treatment records.

3.  The RO should schedule the appellant 
for a VA skin (other than the face) 
examination to determine whether he has 
skin cancer or residuals thereof.  If so, 
the examiner should express an opinion 
concerning the date of onset of skin 
cancer, and/or residuals thereof, and 
whether skin cancer, to include residuals 
thereof, are the result of a disease or 
injury incurred during service, to 
include herbicide exposure.  If the 
examiner cannot express such an opinion, 
the examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the scheduled examination.

4.  The RO should schedule the appellant 
for a VA respiratory examination to 
determine whether he has any respiratory 
disorder(s) and the etiology thereof.  
Specifically, the examiner should provide 
a clear diagnosis in the examination 
report of any respiratory disorders found 
on the current examination, and express 
an opinion concerning (a) the date of 
onset and (b) whether any currently shown 
respiratory disorder is due to a disease 
or injury incurred during service, to 
include herbicide exposure.  If the 
examiner cannot express such an opinion, 
the examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the scheduled examination

5.  The RO should schedule the appellant 
for VA examination to determine whether 
he needs the aid and attendance of 
another person based on his service 
connected disabilities (bilateral hearing 
loss; actinic keratosis with basal cell 
carcinoma of the face, labyrinthitis with 
tinnitus, and residuals of a crush injury 
to the right lower extremity, as well any 
conditions for which service connection 
may have been granted since this remand).  
All indicated tests and studies should be 
accomplished.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether the appellant requires the 
regular aid and assistance of another 
person due to service-connected 
disability.  A complete rationale for all 
opinions must be provided.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
scheduled examination.

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



